The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,102,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are similar in scope and broader than that of the claims of U.S. Patent No. 11,102,346 with different in wording variations. For example:
Claim 1 of the present invention
Claim 1 of U.S. Patent No. 11,102,346
A method, comprising: 

providing, by a device, information associated with a calling party; 


and determining additional information exists for a called party device comprising an alert identifying occurrence of an event associated with the called party device; 






wherein the provided information and the additional information comprises a status associated with an existing order fulfilled by a service provider.
A method, comprising: 

identifying, by a device, information associated with a calling party when a name of the calling party is located in a database; 

determining additional information exists for a called party device comprising an alert identifying occurrence of an event associated with the called party device; 

providing, by the device, the information associated with the calling party and the additional information associated with the called party device; 

and wherein the provided information and the additional information comprises a status associated with an existing order fulfilled by a service provider.


From the above claim comparison, the limitations of claim 1 of the present invention clearly anticipated/covered by that of claim 1 of U.S. Patent No. 11,102,346. Independent claims 15 and 20 are counterpart claims of the method claim 1 and therefore rejected for the same reason addressed. The remaining dependent claims are directly or indirectly taught by at least the dependent claims of U.S. Patent No. 11,102,346.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the limitation "the name of the calling party" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor (6,608,886) in view of McGary et al (2006/0122894).
Consider claims 1, 15 and 20, Contractor teaches a method, system and non-transitory computer readable medium, comprising: comprising: providing, by a device, information associated with a calling party (col. 4 lines 61-col. 5 line 5; “The information provided by the SSP 14 may include, for example, the originating telephone number, the name of the calling party, and the telephone number dialed by the calling party”); and determining additional information exists for a called party device comprising an alert identifying occurrence of an event associated with the called party device (col. 6 lines 27-35; “A trigger is an event associated with a particular subscriber line 24 that causes the SSP 14 to query the SCP 16 for instructions as to how to process the call. A trigger may be an originating trigger for a call originating from the customer premises or a terminating trigger for a call terminating at the customer premises”; col. 6 lines 64-col. 7 lines 13; “where the SCP 16 uses the information provided by the query message to search the database 18 to determine whether the customer is a subscriber to the emergency notification service. If the customer has not been provisioned as a subscriber to the emergency notification service, the process proceeds from block 82 to block 84, where the process ends. If the customer has been provisioned as a subscriber to the service, the process proceeds from block 82 to block 86, where the SCP 16 transmits information related, to the emergency communication to the SN 22”).
Contractor suggested of providing information and additional information call notification regarding the emergency communication event. Contractor does not explicitly suggest wherein the provided information and the additional information comprises a status associated with an existing order fulfilled by a service provider. 
McGary et al teach the system and method for providing status notification to the subscriber based on the update options selected by the subscriber. The status notification includes order status updates (abstract; par. 0020; 0029-0030).
The subscription of emergency event of Contractor could have been substituted with status update notification (i.e., trigger) of McGary et al and the results would have been predictable and resulted in provide alternative subscription of services such as status of an order fulfilled by a service provider. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.    
Consider claims 2 and 16, Contractor teaches the method comprising: performing a lookup of the information associated with the calling party in the database, wherein the performing comprises: sending a query with the name of the calling party to the database (col. 4 lines 61 – col. 5 line 4).
Consider claim 3, Contractor teaches the method comprising: performing a lookup of the information associated with the calling party in a database, wherein the performing comprises sending a query with a number of the called party to the database (col. 4 lines 66 – col. 5 line 4; i.e., phone number dialed; col. 6 lines 64 - col. 7 line 1; querying using the information provided (i.e., called party subscribed to emergency notification)).
Consider claims 4 and 17, Contractor teaches the method comprising performing a lookup of the information associated with the calling party in the database, wherein the performing comprises returning generic information when the information is not intended for the called party (col. 7 lines 1-4; i.e., the customer has not provisioned as a subscriber to emergency notification. Thus, return generic information (i.e., normal processing or ends process)).
Consider claim 5, Contractor teaches wherein the additional information comprises the alert of an occurrence of an event (col. 7 lines 20-25).
Consider claim 6, Contractor teaches wherein the information comprises information from a service provider (col. 3 lines 25-30; subscriber of notification of an emergency communication, thus, the notification is from a service provider).
Consider claim 7, Contractor teaches wherein the additional information comprises information of a situation from an emergency service provider (col. 7 lines 20-25).
Consider claim 8, the combination teaches the method comprising receiving, by the device, the information and additional information from a database (col. 4 lines 11-12; SCP 16 associated with database 18; col. 7 lines 5-8; SN 22 receives information from the SCP 16 of Contractor; par. 0021 of McGary et al).
Consider claim 9, the combination teaches wherein the receiving of the information the information and the additional information from the database comprises receiving via an Ethernet port of the device (col. 4 lines 44-48; i.e., LAN utilized Ethernet links of Contractor).
Consider claim 10, Contractor suggest of various communication links and ports for communication between database and device and/or networks for receiving of information from the database. Contractor does not explicitly suggest receiving the information at a universal serial bus port of the device. However, the examiner takes an official notice that it is well known in the art to apply any well-known industry standard such as the USB for communication between computing devices. Therefore, it would have been obvious to one of the ordinary skills in the art at the time the invention was made to substitute the communication links or ports with the USB connection and the result would have been predictable the resulting in enabling communicating between communication devices using various known standard.
Consider claims 11 and 18, Contractor teaches the method comprising receiving a call from the calling party (col. 6 lines 14-16; communication is originated).
Consider claim 12, Contractor teaches wherein the receiving of the call from the calling party comprises receiving the call at a telephone wire port of the device (col. 7 lines 4-13; SN 22 receives the transmitted information of the call).
Consider claim 13, the combination teaches the method comprising forwarding, by the device, the information and additional to a called party using a wireless communication protocol, wherein the forwarding the information to the called party is performed via a wireless access port (col. 7 lines 14-25; col. 12 lines 12-13 of Contractor).
Consider claims 14 and 19, Contractor teaches identifying, by the device, the information associated with the calling party when a name of the calling party is located in a database, wherein the database comprises a calling name database. (col. 4 lines 61 – col. 5 lines 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
December 3, 2022